department of the treasury internal_revenue_service washington d c date number info release date uil no dear i am responding to your letter of date on behalf of helicopter tour companies in the tour companies believe scenic tours are not subject_to the federal excise_tax on the amount_paid for taxable air transportation the internal_revenue_code provides an exception from the tax on air transportation for certain small aircraft however the exception does not apply to aircraft operated on an established line under sec_49_4263-5 of the facilities and services excise_tax regulations operated on an established line refers to flights operated with some degree of regularity between definite points this term does not necessarily mean that strict regularity of schedule is maintained the full run is always made a particular route is followed intermediate stops are restricted the term implies the person rendering the service has control_over the direction route time and number of passengers court cases recognize the air_transportation_tax applies to scenic tours if certain conditions are met 991_fsupp_1209 d nev found the tax applied because the some degree of regularity requirement had been satisfied for morning and afternoon circular air tours and an air and land tour of the grand canyon the air tour company retained control_over the direction route time and number of passengers and regularly flew over a certain scenic area lake mead air also found the requirement that the flights be operated between definite points was satisfied even though the flights were circular tours the flights in question always started and ended at the same point so the flights were between definite points therefore the court concluded circular tours over the grand canyon were taxable_transportation in 781_fsupp_669 d haw which was resolved on other grounds the court noted a one-day excursion covering eight of the hawaiian islands was subject_to the tax on air transportation the material you sent points out that technical_advice_memorandum tam date found certain circular flight tours were not operated between definite points as defined in the applicable regulations however as stated above the position of the regulations is that the term operated on an established line means that flights be operated with some degree of regularity between definite points in tam the tour operator’s method of operation differed from that of most other operators the tour operator advertised for business but provided no departure times and followed no set schedule thus the tour was not operated with some degree of regularity other more recent tams have addressed factual situations closer to that presented in the material you forwarded to us and have concluded those tours are taxable_transportation see tam march and tam may please note a technical_advice_memorandum addresses the particular facts of the taxpayer therein the internal_revenue_code provides that a technical_advice_memorandum may not be used or cited as precedent i hope this information is helpful to you in responding to the helicopter tour companies if you need additional information please contact me or mr william d hussey at sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch
